         Case 5:13-cv-00188-MTT Document 52 Filed 05/06/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )   CIVIL ACTION NO. 5:13-CV-188 (MTT)
                                              )
                                              )
 BIOANUE LABORATORIES, INC.,                  )
 GLORIA D. RABER, and KELLY                   )
 RABER,                                       )
                                              )
        Defendants.                           )
                                              )


                                         ORDER

       Defendants Gloria Raber and Kelly Raber move to vacate the Court’s Order that

permanently restrained and enjoined the defendants from selling any drug or dietary

supplement unless and until certain requirements were met. Docs. 27; 48; 49. Based

on the arguments in the motion (Doc. 48), a letter to the Court (Doc. 49), and the

Government’s response (Doc. 51), the defendants will be allowed an additional

opportunity to reply before the Court rules on the motion.

       On May 29, 2013, the Government filed a complaint for injunctive relief against

the defendants, alleging that they violated various provisions of the Federal Food, Drug,

and Cosmetic Act (“the Act”) by misbranding and adulterating unapproved new drugs

and dietary supplements while selling them in interstate commerce. Doc. 1 ¶ 1(a)-(e)

(citing 21 U.S.C. § 331(a), (d), (k)).
           Case 5:13-cv-00188-MTT Document 52 Filed 05/06/21 Page 2 of 5




       On July 23, 2014, the Court granted the Government’s motion for summary

judgment. Doc. 26. The Court concluded that (1) the defendants violated the Act

because their products are “new drugs” that have not been approved by the Food and

Drug Administration (“FDA”) and are not generally recognized as safe and effective; (2)

even if the products were dietary supplements rather than drugs, the defendants “still

have violated the law by not adhering to FDA regulations in their manufacturing process

and causing their food products to become ‘adulterated;’” and (3) Defendant Kelly

Raber acted in concert with BioAnue Laboratories, Inc. and Gloria Raber when

formulating BioAnue products. Id. at 12, 15.

       The Court also entered an Order that permanently enjoined the defendants from

selling any drug or dietary supplement unless and until certain requirements were met.

Doc. 27 ¶ 8. These requirements are listed in Paragraph 8 of the Injunction. Id. ¶ 8(A)-

(J). For the purposes of this Order, the Court quotes in full the language in Paragraph 8

that precedes ¶ 8(A)-(J):

       “Upon entry of this Order, Defendants, and each and all of their directors,
       officers, agents, representatives, employees, attorneys, successors,
       assigns, and any and all person in active concert or participation with any
       of them who receive actual notice of this Order by personal service or
       otherwise (collectively, “Associated Persons”), are permanently restrained
       and enjoined under 21 U.S.C. § 332(a) from introducing or delivering for
       introduction, and/or causing to be introduced or delivered for introduction,
       into interstate commerce any drug or dietary supplement unless and
       until…”

Id. ¶ 8.

       The defendants argue that they have been in “full compliance” with the Injunction

for seven years and that their circumstance has “changed greatly.” Doc. 48 at 2. As

part of their changed circumstance, the defendants wanted to open an online store to



                                           -2-
         Case 5:13-cv-00188-MTT Document 52 Filed 05/06/21 Page 3 of 5




resell dietary supplements that they did not manufacture. Id. at 3. When the

defendants asked for permission to pursue this new venture, the FDA said they were

“prohibited from buying dietary supplements and reselling to the public.” Id. In a letter

to the Court, the defendants say they “fully understand” that they “must comply with the

FDA’s most current policies” if they want to resume manufacturing dietary supplements.

Doc. 49. But the defendants “do not understand … why [they are] banned from selling

dietary supplements that are already on the market—products manufactured and sold

by other FDA-registered companies.” Id. at 1. Specifically, they question “[w]hy [they

are] prohibited from buying a dietary supplement as a wholesaler and selling that

product to consumers [on their] online health food store.” Id.

       The Government argues that “the Injunction is necessary to ensure [the

defendants] and any new business continues to follow the laws that [the] Court found

that [they] had previously violated.” Doc. 51 at 2. The Government further argues that

the defendants “ignore[] the fact that the underlying statute and regulations, which the

Injunction enforced, apply to [their] proposed new business.” Id. at 6. The defendants,

according to the Government, “must first comply with the terms of the Injunction before

any proposed new business activity involving the distribution of dietary supplements in

interstate commerce may occur.” Id. The terms include “the sale of third-party

produced dietary supplements” because “[d]istributing dietary supplements, even if

manufactured by a third party, is still ‘introducing’ supplements ‘into interstate

commerce.’” Id.




                                            -3-
        Case 5:13-cv-00188-MTT Document 52 Filed 05/06/21 Page 4 of 5




      The Government points to two sets of requirements of the Injunction and the

Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., that the

defendants’ proposed new venture must satisfy.

      First, they argue that the proposed business must comply with the Dietary

Supplement cGMP requirements of the Injunction and the FDCA. Id. at 7-8. The

Government argues that 21 C.F.R. § 111.1 applies to the defendants’ new business

because it “would ‘hold’ supplements when it receives them from the manufacturer and

then distribute[] them to consumers through interstate commerce.” Id. at 7. Further, the

Government says that the defendants would have to “maintain a control system that is

designed to ensure supplements are held in a manner that will ensure the quality of the

supplement.” Id. (citing 21 C.F.R. § 111.60). Additionally, the Government argues that

the defendants “must establish and follow written procedures for quality control as

required under 21 C.F.R. Part 111, Subpart F (beginning at § 111.103).” Id. And the

Government says that because of the defendants’ previous violations, the Injunction

requires an expert to confirm the defendants’ compliance with the Dietary Supplement

cGMP regulations. Id. at 8.

       Second, the Government argues that the defendants’ proposed business must

conform to the labeling requirements of the Injunction and the FDCA. Id. at 8-10. The

Government argues that the FDCA misbranding provisions “would still apply to [the

defendants’] proposed new business” because “[u]nder the FDCA, labeling is not limited

to statements by the manufacturer, but can include statements made by any entity

introducing the product into interstate commerce.” Id. at 9. (citing 21 U.S.C. § 321(m);

Krobel v. United States, 335 U.S. 345, 349-50 (1948)). According to the Government,



                                           -4-
          Case 5:13-cv-00188-MTT Document 52 Filed 05/06/21 Page 5 of 5




“[a]ny statements that [the defendants] make[] regarding the dietary supplements that

[they] distribute[]—whether [they] or someone else manufactures them—are ‘labeling’

and must comply with the FDCA.” Id. Finally, like the Dietary Supplement cGMP

regulations, the Government argues that “an expert remains necessary to review any

claims made by [the defendants] about the supplement—regardless of who

manufactures them.” Id.

       The defendants did not reply to the Government’s response. Specifically, they

make no effort to show how their new venture will conform to the relevant regulations.

Doc. 49 at 1. Therefore, within 30 days, the defendants must submit documentation to

the Court that details how their proposed new business will comply with the relevant

FDA regulations. 1

       SO ORDERED, this 6th day of May, 2021.

                                               S/ Marc T. Treadwell
                                               MARC T. TREADWELL, CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




1The parties make other arguments in the motion to vacate (Doc. 48) and the response (Doc. 51) that the
Court will also address in a separate Order.


                                                 -5-
